Citation Nr: 0818074	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  04-16 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic right 
shoulder disorder to include acromial nonunion, 
acromioclavicular joint impingement syndrome, arthritis, and 
a partial thickness rotator cuff tear.

2.  Entitlement to an increased (compensable) disability 
evaluation for right low back, right buttock, right thigh, 
and left thigh shell fragment wound residuals.

3.  Entitlement to an initial compensable disability 
evaluation for chest muscle spasm residuals.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).  

In a June 2004 rating decision, the RO granted service 
connection for chest muscle spasm residuals, and assigned 
that disability a noncompensable evaluation.  In that rating 
decision the RO also denied a compensable evaluation for the 
veteran's right low back, right buttock, right thigh, and 
left thigh shell fragment wound residuals. 

In a July 2005 rating decision, the RO denied service 
connection for a chronic right shoulder disorder to include 
acromial nonunion, acromioclavicular joint impingement 
syndrome, arthritis, and a partial thickness rotator cuff 
tear. 

The veteran testified in May 2006 at a video conference 
hearing before the undersigned.  In September 2006, the Board 
remanded these matters for additional development.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that any chronic right shoulder disorder, to include acromial 
nonunion, acromioclavicular joint impingement syndrome, 
arthritis, and a partial thickness rotator cuff tear, was 
present in service; that any current arthritis disorder is 
related to service; and that any arthritis manifested itself 
to a compensable degree within a year following separation 
from active duty.

2.  The veteran's service-connected right low back, right 
buttock, right thigh, and left thigh shell fragment wound 
residuals, are manifested by essentially normal muscle and 
orthopedic symptoms.

3.  The veteran's service-connected chest muscle spasm 
residuals, are productive of no more than moderate muscle 
injury symptoms.


CONCLUSIONS OF LAW

1.  Chronic right shoulder disorder, to include acromial 
nonunion, acromioclavicular joint impingement syndrome, 
arthritis, and a partial thickness rotator cuff tear, was not 
incurred in or aggravated during military service; and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5100, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).
 
2.  The criteria for a compensable disability rating for 
right low back, right buttock, right thigh, and left thigh 
shell fragment wound residuals, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 7805 (2007). 

3.  The criteria for an initial disability rating of 10 
percent, but no higher, have been met for chest muscle spasm 
residuals.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R . Part 4, Diagnostic Code 5321 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

The VCAA duty to notify was satisfied by a number of letters 
sent to the veteran between March 2004 and February 2008, 
which fully addressed all four notice elements.  The 
information contained in these letters informed the veteran 
of what evidence was required to substantiate a claim for 
service connection.  The veteran was also notified of his and 
VA's respective duties for obtaining evidence, and was asked 
to submit evidence and/or information in his possession to 
the agency of original jurisdiction (AOJ).  

At least some of the notice letters were sent before the 
initial AOJ decision in this matter, thus the Board finds 
that there was no prejudicial error to the veteran regarding 
the timing of notice.  The veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and given ample time to respond.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Board finds that the veteran is not 
prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is either rendered 
moot by the denial of the claims decided below, or in the 
case of the grant, will be addressed by the RO.  

The statutory notice required by the VCAA is only one part of 
the system of notice required and provided in the VA claim 
adjudication process.  See Wilson v. Mansfield, No. 07-7099 
(Fed. Cir. October 15, 2007).  Under Wilson (citing Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 38 U.S.C.A. 
§ 5103(a) requires only a generic notice after the initial 
claim for benefits has been filed and before the initial 
decision.  It does not apply throughout the claim 
adjudication process as to notice provided after the initial 
decision; because thereafter, under the system of notice 
required and provided in the VA claim adjudication process, 
other forms of notice-such as contained in the rating 
decision, statement of the case, and supplemental statement 
of the case-provide the claimant with notice of law 
applicable to the specific claim on appeal.  Id.  The RO has 
provided the veteran such notice to his specific claims 
throughout the appeal in the statements of the case and in 
the supplemental statement of the case.

In addition to providing proper notice, VA must also make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record service medical records; 
and post-service VA and private medical records of treatment 
dated from 1993 to 2006.  There is no indication that any 
other treatment records exist that should be requested and 
which have not already been requested, or that any pertinent 
evidence has not been received.  Also, the veteran was 
afforded a video-conference hearing before the undersigned in 
May 2006.

The Court recently provided guidance concerning required 
notice in increased rating claims.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   This does not apply to the 
initial rating claim on appeal here.  Regarding the other 
rating claim, however, adequate VCAA notice in an increased 
rating claim must inform the claimant that he must provide, 
or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; and that, if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes.  If the 
claimant is rated under a Diagnostic Code that contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, a September 2006 letter informed the veteran 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of his for right low back, right buttock, right 
thigh, and left thigh shell fragment wound residuals, and the 
effect that worsening has on his employment and daily life.  
Between this letter and others on file, the RO apprised the 
veteran that he should submit any pertinent evidence in his 
possession and provided appropriate notice with respect to 
the effective-date element of the claim.  They also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records 
concerning the impact of the disability on the veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the veteran.  
The RO informed the veteran of the assistance that VA would 
provide to obtain evidence on his behalf.  

The Board does not believe that this is a case in which a 
noticeable worsening or increase in severity of the 
disability would not establish the veteran's entitlement to 
an increased rating.  In any event, the veteran was provided 
the specific criteria for rating his disability in the 
Statement of the Case and Supplemental Statement of the Case.  
Additionally, the veteran has participated in the appeals 
process and presented testimony before the Board with 
particular focus on the criteria needed for a higher 
disability evaluation, hence he has demonstrated actual 
knowledge of the evidence needed to substantiate his claim.  

For the forgoing reasons, the Board finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or the content of the notice is not shown to have 
any effect on the case or to cause injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  In sum, the Board is satisfied that any 
procedural errors in the development and consideration of the 
claims were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

II. Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time. 38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, three elements must be met: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including arthritis may be presumed 
to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. 
§§ 3.307, 3.309 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102. 

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that are observable through the senses.  However, when 
the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  
 
The veteran claims that he has a chronic right shoulder 
disorder to include acromial nonunion, acromioclavicular 
joint impingement syndrome, arthritis, and a partial 
thickness rotator cuff tear due to service.  As reflected in 
his notice of disagreement, he claims that during service he 
jumped from a helicopter and injured his right shoulder, 
resulting in a "broken shoulder."  He claims entitlement to 
service connection for residuals of that injury.

Service medical records contain no indication of any problems 
with the right shoulder including any related injury after 
jumping from a helicopter.  An August 1970 clinical record 
noted that the veteran jumped from a helicopter a few feet 
off the ground and was struck by a rotor blade in the 
stomach.  That record shows no indication of any injury 
associated with that incident other than involving the 
stomach.  

The February 1971 report of examination prior to separation 
shows that the veteran reported that he felt OK.  During that 
examination, evaluation was normal for relevant parts of the 
body, and no findings were made of any abnormalities 
associated with the right shoulder.  

After service, during a June 1986 VA orthopedic examination, 
the veteran reported no complaints, and the examiner reported 
no objective findings, regarding the veteran's right 
shoulder.  

Private medical records in December 2000 show that the 
veteran was treated following a motor vehicle accident.  The 
complaints, findings, and diagnoses are not referable to the 
right shoulder. 

The first suggestion that the veteran had a problem with the 
right shoulder is shown in a private medical record in 
February 2001.  A February 2001 X-ray report shows that the 
veteran underwent examination of the right shoulder.  There 
is no indication why the veteran underwent X-ray examination 
of the shoulder at that time.  The report concluded with 
findings of no sign of fracture, dislocation, or joint space 
abnormality.

Private treatment records in September 2004 show that the 
veteran reported injuring his right shoulder in December 2000 
when he was involved in a motor vehicle accident.  He 
reported he put his right arm out to brace for the impact.  
He had immediate pain and some paresthesias, and since then, 
he had intermittent pain.  After examination, the report 
contains an impression of: most likely the shoulder problem 
was because of AC joint arthritis; and post traumatic 
arthritis. 

Private treatment records show that the veteran underwent 
surgery on the right shoulder in November 2004.  The 
preoperative diagnosis was impingement syndrome and AC joint 
arthritis, right shoulder; and the postoperative diagnosis 
was impingement syndrome and AC joint arthritis, right 
shoulder plus nonunion acromion and rotator cuff tear.  He 
received follow-up care for the condition later that month 
through February 2005.

The report of an August 2005 VA psychiatric examination shows 
that at that time the veteran reported a history of right 
shoulder injury in 2000.  This resulted from an accident in 
which the veteran jammed his arm into his shoulder while 
reaching out to brace himself to avoid being struck.

The report of a November 2005 VA psychiatric examination 
shows that at that time the veteran reported a history of 
right shoulder surgery in 2004.  He reported that he had 
injured his right shoulder in 1970 when he fell from a 
helicopter and the blade hit his right shoulder.  He stated 
that he injured his right shoulder again in a motor vehicle 
accident in 2000.

Subsequently, a number of private medical records include 
statements that reiterate the reported history of helicopter-
related right shoulder injury in service.

During the May 2006 Video-Conference hearing, the veteran 
testified that he injured his right shoulder in service when 
he jumped from a helicopter.  He further testified that the 
shoulder was not treated then, but that at the time of his 
2004 rotator cuff surgery, he learned that he had broken the 
shoulder at the time of the service injury.

During a March 2007 VA examination, the veteran reported a 
history of having reinjured his right shoulder in an 
automobile accident in 2002, which ultimately resulted in 
surgery in 2004.  The veteran reported complaints of 
occasional popping sensation of the right shoulder on moving 
the arm forward and upward.  

After examination, including X-ray examination showing the 
right shoulder was normal, the report contains a diagnosis of 
chronic residual rotator cuff tendinitis, right shoulder, 
with status post rotator cuff surgery in 2004.  The examiner 
opined that it was not likely that the current right shoulder 
complaints were etiologically related to in-service rotator 
cuff injury due to helicopter accident or other combat 
experience.  The examiner further opined that the right 
shoulder condition was not in any other way related to active 
service.

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for a chronic right shoulder disorder 
to include acromial nonunion, acromioclavicular joint 
impingement syndrome, arthritis, and a partial thickness 
rotator cuff tear.  In summary, there are no service medical 
records indicating any symptoms in service associated with 
any current condition.  There was no evidence of any 
arthritis within the first year after service.  See 38 C.F.R. 
§ 3.307, 3.309.

The first medical indication of any right shoulder condition 
was in 2001, three decades since discharge from service in 
1971.  Post-service medical records showing no indication 
until many years after service are probative evidence against 
a nexus with service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

The only opinion favoring the veteran's claim that he has a 
right shoulder condition due to service is contained in 
several statements in the 2000s.  These are contained in 
statements provided by a physician who treated the veteran 
for about 20 years for his psychiatric condition.  They 
clearly appear to be merely a repetition of a history 
provided by the veteran, and are inconsistent with the 
evidence as discussed above.

The Board finds the opinion contained in the March 2007 VA 
examination more probative as it is consistent with the 
medical history of the veteran's right shoulder condition as 
laid out above.  The veteran himself initially associated his 
right shoulder condition with an automobile accident in 2000.  
Further, there is no indication of any right shoulder injury 
or condition in service as shown by the contemporaneous 
service medical records.  The initial complaints only began 
after the December 2000 motor vehicular accident.

While the veteran has attested as to his belief that his 
claimed right shoulder condition is related to service, he is 
a layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   
 
Based on the foregoing, the Board concludes that the claim 
for service connection for a chronic right shoulder disorder 
to include acromial nonunion, acromioclavicular joint 
impingement syndrome, arthritis, and a partial thickness 
rotator cuff tear must be denied.  After considering all the 
evidence, the Board finds that the preponderance of the 
evidence is against this claim.  In reaching this decision, 
the Board considered the "benefit of the doubt" doctrine, 
however, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant the 
resolution of this matter on that basis.  38 C.F.R. § 3.102 
(2007); 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Ratings

The veteran claims that the severity of his service-connected 
disabilities on appeal warrant higher disability ratings.  
Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In cases in which 
the veteran has appealed the initial rating assigned after 
service connection is established, the Board must consider 
the initial rating, and, if indicated, the propriety of a 
staged rating from the initial effective date forward.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  However, 
if an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
either case, however, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration that different ratings may be 
warranted for different time periods.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion. 
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 8 
Vet. App. at 202.

The Court has held that section 4.40 does not require a 
separate rating for pain but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

The veteran's statements describing the symptoms of his 
service-connected disorders are deemed credible evidence.  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus his statements 
regarding causation are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  His 
statements must be considered with the objective clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The words "slight", "moderate", and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6 (2007).  Although a medical examiner's use of descriptive 
terminology such as "mild" is an element of evidence to be 
considered by the Board, it is not dispositive of an issue.  
The Board must evaluate all evidence in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a) (2007); 38 C.F.R. §§ 4.2, 4.6.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2007); Fanning v. Brown, 4 Vet. App. 225 
(1993). 

If there is no diagnostic code specifically applicable to the 
disability for which the veteran is service-connected, that 
disability is to be rated by analogy under a diagnostic code 
for a closely related condition that approximates the 
anatomical localization, symptomatology and functional 
impairment.  See 38 C.F.R. §§ 4.20, 4.27 (2007).  To the 
extent this may be the case here, the Board will consider 
whether a higher rating can be granted under any potentially 
applicable diagnostic codes by way of analogy.  

The nature of the two disabilities on appeal appears at first 
sight to implicate consideration under criteria for 
evaluating scars.  Scars, other than of the head, face, or 
neck, are to be rated under Diagnostic Codes 7801 to 7805.  
Under Diagnostic Code 7801, which governs scars, other than 
the head, face, or neck, that are deep or cause limited 
motion, a 10 percent evaluation is assignable when the area 
or areas exceed six square inches (39 square centimeters).  A 
20 percent evaluation is assignable when the area or areas 
exceed 12 square inches (77 square centimeters). 38 C.F.R. § 
4.118, Diagnostic Code 7801 (2007).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part. A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7801, Note (1), (2).

Under Diagnostic Code 7803, a 10 percent evaluation is 
assignable for scars that are superficial and unstable. 38 
C.F.R. § 4.118, Diagnostic Code 7803. An unstable scar is one 
which, for any reason, manifests frequent loss of covering of 
skin over the scar. A superficial scar is one not associated 
with underlying soft tissue damage. 38 C.F.R. § 4.118, 
Diagnostic Code 7803, Note (1), (2).

Under Diagnostic Code 7804, a 10 percent evaluation is 
assignable for scars that are superficial and painful on 
examination. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007). 
A superficial scar is one not associated with underlying soft 
tissue damage. A 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation. (See 38 
C.F.R. § 4.68 of this part on the amputation rule.) 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, Note (1), (2) (2007).

As will be apparent from the discussion of the medical 
evidence below, neither claimed disability on appeal comes 
close to meeting any criteria for a compensable rating under 
the above discussed scar rating codes.  Therefore, no further 
discussion in this area is necessary.

The service-connected conditions are more aptly rated under 
Diagnostic Codes used for rating muscle injury.

Muscle Injury: The criteria for determining how to classify a 
muscle injury are set forth in 38 C.F.R. § 4.56 (2007).  The 
criteria consist of the type of injury, the history and 
complaints, and the objective findings.  For VA purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c) (2007).  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged. 38 C.F.R. § 4.56(b) 
(2007).

A slight disability of muscles involves a simple wound of the 
muscle without debridement or infection.  The resulting scar 
is minimal with no evidence of fascial defect, atrophy, or 
impaired tonus. There is no impairment of function or 
metallic fragments retained in the muscle tissue.  Finally, 
for a slight disability of muscles, there will be no cardinal 
signs or symptoms of muscle disability. 38 C.F.R. § 
4.56(d)(1) (2007).

Moderate disability of muscles results from a through and 
through or deep penetrating wound without the explosive 
effect of high velocity missile and no residuals of 
debridement or prolonged infection.  Objective findings 
include relatively small or linear entrance and exit scars 
with signs of moderate deep fascial or muscle substance loss 
or impaired muscle tonus.  A moderate disability will also be 
classified as such when there is a loss of power or lowered 
threshold of fatigue when compared to the non injured side.  
38 C.F.R. § 4.56(d)(2) (2007).  Further discussion of more 
severe muscle disability symptoms is presented below when 
pertinent.

Additionally, under 38 C.F.R. § 4.55 (2007), principles of 
combined ratings for muscle injuries provide:

(a)  A muscle injury rating will not be combined 
with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect entirely 
different functions.

(b)  For rating purposes, the skeletal muscles of 
the body are divided into 23 muscle groups in 5 
anatomical regions: 6 muscle groups for the 
shoulder girdle and arm (diagnostic codes 5301 
through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle 
groups for the foot and leg (diagnostic codes 5310 
through 5312); 6 muscle groups for the pelvic 
girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck 
(diagnostic codes 5319 through 5323).

(c)  There will be no rating assigned for muscle 
groups which act upon an ankylosed joint, with the 
following exceptions: (1) In the case of an 
ankylosed knee, if muscle group XIII is disabled, 
it will be rated, but at the next lower level than 
that which would otherwise be assigned. (2) In the 
case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the 
shoulder joint under diagnostic code 5200 will be 
elevated to the level for unfavorable ankylosis, if 
not already assigned, but the muscle groups 
themselves will not be rated.

(d)  The combined evaluation of muscle groups 
acting upon a single unankylosed joint must be 
lower than the evaluation for unfavorable ankylosis 
of that joint, except in the case of muscle groups 
I and II acting upon the shoulder.

(e)  For compensable muscle group injuries which 
are in the same anatomical region but do not act on 
the same joint, the evaluation for the most 
severely injured muscle group will be increased by 
one level and used as the combined evaluation for 
the affected muscle groups.

(f)  For muscle group injuries in different 
anatomical regions which do not act upon ankylosed 
joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of 38 C.F.R. § 4.25.

In evaluating the service-connected disabilities, in every 
instance for which the schedule does not provide a zero 
percent evaluation for a diagnostic code considered, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Historically, service medical records show that in May 1970, 
the veteran was treated for shrapnel wounds.  The right 
buttock had a one centimeter laceration with slight 
surrounding inflammation over the greater trochanter of the 
right hip.  No fragment was palpable, and the veteran had a 
full range of motion.  The veteran was seen three days later 
that month to check the fragment wound of the right hip.  The 
wound was healing, and there was some ecchymosis (hemorrhagic 
spot).  See Dorland's Illustrated Medical Dictionary 584 
(30th ed. 2003).

Service medical records show that the veteran was treated in 
August 1970 after being struck by a helicopter rotor blade in 
the stomach.  The diagnosis at that time was blunt trauma to 
abdomen, no internal injuries; no artery or nerve 
involvement; treated and improved.  

There are no records of subsequent treatment referable to the 
two service-connected disabilities on appeal.  At the time of 
the February 1971 separation examination, the veteran 
reported that he felt OK and he made no referable complaints; 
and on examination, all pertinent evaluations were normal. 

A.  Right Low Back, Right Buttock, Right Thigh, and Left 
Thigh Shell Fragment Wound Residuals.

The recent medical record evidence includes a July 2004 
letter, in which Thomas E.  Wojciechowski, M.D., stated that 
the veteran had a numb sensation in the anterior lateral 
aspect of the thigh, which occurred periodically two to five 
times per week.

In an April 2006 letter, Dr. Wojciechowski stated that the 
veteran had shrapnel wounds in the right thigh, which 
influenced his ability to be on his feet for extended 
periods.  This happened three to six times per week.  

The report of an August 2006 VA EMG Clinic record noted 
complaints of a two year history of left leg numbness and 
neuropathy, with persistence of left lower leg numbness after 
peroneal nerve release.  The note contains a diagnosis of 
left leg numbness. 

During a March 2007 VA examination, the veteran reported 
complaints of aching and pain around the right hip, right 
thigh, and right low back areas, which would come and go.  
The veteran reported that no activity triggers the pain, and 
that it usually would last about two or three days.  He 
ranked the intensity of pain as being from two to three on a 
scale of ten.  

On examination of the lower back, it appeared normal without 
deformity or swelling.  Muscle tone was good and there was no 
spasm.  There were no marks of shrapnel injury in the back or 
right buttock area.  Range of motion testing (active and 
passive) revealed extension to 30 degrees, flexion to 80 
degrees, lateral flexion to 25 degrees and rotation to 25 
degrees.  The veteran did not complain of any pain during the 
motions.  There was no evidence of incoordination, weakness 
or fatigability, and functional loss due to subjective 
complaint of pain was absent.

Examination of the lower limbs were negative for any 
neurological deficiency, and straight leg raising was to 65 
degrees with negative Lasegue test.  Both hips were normally 
aligned.  Leg lengths were equal.  There was no tenderness.  
The range of active and passive motion revealed flexion to 
110 degrees, extension to 100 degrees, abduction to 30 
degrees, adduction to 25 degrees, internal rotation to 25 
degrees, and external rotation to 40 degrees.  The veteran 
did not complain of any pain during motions.

Right and left thighs were normal in appearance. The skin was 
healthy and of normal texture.  There were no marks of 
shrapnel scars on either side.

X-ray examination of the lumbosacral spine revealed mild 
degenerative disc disease.  There was no evidence of metal 
fragments.  X-rays of the right hip was normal but there was 
possibly one metal fragment in the soft tissues.  X-rays of 
both thighs were normal without showing any metal fragments.  
The report contains diagnoses of minimal degenerative changes 
in the lumbar spine, no evidence of metal fragments in the 
soft tissue; normal right hip; normal right and left thighs, 
no residual shell fragments.

The examiner noted that the affected muscle groups included 
Group 13 of the thigh and hip areas, and Muscle Group 14 and 
Muscle Group 21.  The examiner opined that there were no 
affected nerves at all in any areas; no limitation of 
activities imposed by the service-connected right lower back, 
right buttock, right thigh and left thigh shell fragments.  
There was no effect of any of the service-connected 
disabilities on the veteran's ordinary occupational 
activities.  The examiner opined that there was no evidence 
of any weakened movement, excess fatigability or 
incoordination; and no evidence of pain with use of the spine 
or lower extremities.  

The examiner opined that the right lower back, right buttock, 
and right thigh and left thigh shell fragment injuries had no 
residuals and their effect on his vocational pursuits were 
nil.  The examiner further opined that there was no 
additional limitation of motion due to pain, fatigue, 
weakness or lack of endurance on repetitive use of the joints 
and back; and no history of acute episodes of incapacitating 
lower back pain during the last 12 months.  The examiner 
opined that there was no impairment of daily occupational 
activities due to the condition.

The veteran's service-connected right low back, right 
buttock, right thigh, and left thigh shell fragment wound 
residuals are currently rated as zero percent disabling under 
criteria of 38 C.F.R. § 4.118, Diagnostic Code 7805.  Under 
that code, scars not otherwise covered under Diagnostic Codes 
7800 to 7804, are evaluated on the basis of limitation of 
function of the affected part. 

Here, "limitation of function of the affected part" would 
appear to potentially implicate VA's diagnostic criteria 
found in the rating schedule under musculoskeletal system 
ratings (38 C.F.R. § 4.71a) and/or muscle injury ratings 
(38 C.F.R. § 4.73), to include on an analogous basis.  

The medical evidence does not show that the symptomatology 
associated with the veteran's service-connected right low 
back, right buttock, right thigh, and left thigh shell 
fragment wound residuals would approximate the criteria 
necessary to warrant a compensable evaluation under any 
diagnostic criteria of 38 C.F.R. §§ 4.71a or  4.73.  

With respect to C.F.R. § 4.71a, musculoskeletal system, the 
potentially relevant codes are those associated with the 
evaluation of the spine; and the hip and thigh.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, and Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, with respect 
to the low back; and 38 C.F.R. § 4.71a, Diagnostic Codes 
5250-5255, with respect to the right buttock, and right and 
left thigh.  These codes address primarily orthopedic/osseous 
pathology including of the joints of the service-connected 
body parts.  

The medical evidence does not show, however, that the 
veteran's service-connected right low back, right buttock, 
right thigh, and left thigh shell fragment wound residuals 
include any osseous/orthopedic pathology; and the currently 
service-connected disability, as such, does not consist of 
any residuals for which such evaluation may be made.  

The March 2007 VA examination report does contain a diagnosis 
of minimal degenerative changes in the lumbar spine; however, 
there is no evidence that this was due to the service-
connected injury in service.  Service medical records show 
that the inservice injury consisted of a one centimeter 
laceration with slight surrounding inflammation over the 
greater trochanter of the right hip/buttock.  At that time, 
no fragment was palpable, and the veteran had a full range of 
motion.  When seen three days later, the wound was healing.  
There is no evidence that the injury involved any osseous 
injury or would otherwise be associated with the noted 
minimal degenerative changes in the lumbar spine.

Furthermore, as reflected in the examiner's opinion at the 
most recent VA examination, the service-connected right low 
back, right buttock, right thigh, and left thigh shell 
fragment wound injuries had no residuals and their effect on 
his vocational pursuits were nil; and there was no additional 
limitation of motion due to pain, fatigue, weakness or lack 
of endurance on repetitive use; and there was no history of 
acute episodes of incapacitating lower back pain during the 
last 12 months.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  

With respect to C.F.R. § 4.73, muscle injuries, all of the 
potentially relevant codes associated with muscle injury 
ratings assign a zero percent for slight disability, and 
require moderate symptoms for a compensable rating of 10 
percent.  See 38 C.F.R. § 4.73, Diagnostic Codes 5313 to 
5323.  (These codes cover the pelvic girdle and thigh, and 
torso and neck, respectively; and contain the diagnostic 
codes which encompass the body parts contemplated here).  

None of the medical record evidence on file shows that the 
service-connected right low back, right buttock, right thigh, 
and left thigh shell fragment wound residuals approximate 
more than slight disability.  Most recently, the examiner at 
the March 2007 VA examination found no evidence of metal 
fragments in the soft tissue; normal right hip; normal right 
and left thighs, no residual shell fragments.  

The examiner's overall opinion was that the right lower back, 
right buttock, and right thigh and left thigh shell fragment 
injuries had no residuals and their effect on the veteran's 
vocational pursuits were nil.  None of the other medical 
record evidence shows any significant difference in terms of 
level of disability.  

Based on the foregoing, the Board does not find that the 
veteran's condition due to his right lower back, right 
buttock, and right thigh and left thigh shell fragment 
injuries approximates the criteria under any relevant 
criteria required for a compensable disability rating.  

In sum, the preponderance of the evidence is against the 
veteran's claim for a compensable disability rating under 
diagnostic criteria of  VA's Schedule for Rating 
Disabilities.  As the assigned noncompensable evaluation 
reflects the actual degree of impairment shown since the date 
of the claim, there is no basis for staged ratings for this 
claim.  The Board acknowledges that in reaching its 
determination in this decision, VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).
  
B.  Chest Muscle Spasm Residuals.

The recent medical record evidence includes a July 2003 
statement from Dr. Clay Wolph of the Wolph Chiropractic 
Wellness Center.  In that statement Dr. Wolph noted he had 
been treating the veteran for symptoms of vertebral 
subluxation and intercostal neuritis with associated 
myospasm, which was aggravated by lifting.  Dr. Wolph 
associated this condition to trauma to the chest in service.  
He indicated that the veteran had damage to the chest wall, 
ribs, vertebrae and nerves due to the injury; and that the 
injury caused instability of the region due to damaged 
ligaments and muscles.

In a December 2003 letter, Dr. Wojciechowski  stated that the 
veteran had recurrent muscle spasm of the chest wall, which 
was possibly due to the trauma when the veteran was hit by 
the helicopter blade.

The report of an April 2004 VA examination indicates that the 
veteran reported complaints of muscle spasm that tightens the 
chest area, three to five times a week, usually on exertion.  
On examination, the veteran had a scar 3 centimeters in 
length, in the folds of the skin under the right breast.  
This appeared to be superficial, with hyperpigmentation of 
the scarring.  Expansion of the chest caused pain and 
discomfort.  The veteran had difficulty turning and twisting 
of the trunk, which pulled on the chest wall causing the 
veteran to grimace.  After examination, the report contains a 
diagnosis of residual muscle strain and scarring of the chest 
wall, more likely than not secondary to helicopter crash in 
August 1970.

In a July 2004 letter, Dr. Wojciechowski stated that the 
veteran had recurrent muscle spasm of the chest wall, which 
occurred between two to six times per week.

In an April 2006 statement, Dr. Wojciechowski stated that the 
veteran's diagnoses included chest wall spasms.  The 
physician opined that this influenced the veteran's breathing 
ability at times, and that during episodes the veteran had to 
stop whatever activity he was doing, which happened on 
average two to six times per week.  

During a March 2007 VA examination, the veteran reported 
complaints including that after service his chest wall 
started to become sore.  On examination, the chest wall was 
normal in appearance, without any scar or tenderness.  After 
examination, the examination report contains a diagnosis of 
normal chest wall muscle.  The examiner opined that there was 
no limitation of activities imposed by the service-connected 
chest muscle spasm residual, and no effect on his ordinary 
occupational activities.  The examiner opined that the chest 
muscle injury had no residuals and the effect on his 
vocational pursuits were nil.  The examiner opined that there 
was no additional limitation of motion 

The examiner further opined that there was no additional 
limitation of motion due to pain, fatigue, weakness or lack 
of endurance on repetitive use of the joints.  The examiner 
opined that there was no impairment of daily occupational 
activities due to the condition.

The veteran's service-connected chest muscle spasm residuals 
is currently rated as zero percent disabling, by analogy 
under criteria of 38 C.F.R. § 4.73, Diagnostic Code 5321.  
The RO's use of Diagnostic Code 7599 indicates that the 
veteran's specific disability is not listed in the Schedule 
for Rating Disabilities, and that the veteran's disability 
has been rated by analogy under a closely related disease or 
injury.  38 C.F.R. §§ 4.20, 4.27.  

That Diagnostic Code 5321 governs injuries to Muscle Group 
XXI.  Muscle Group XXI encompasses muscles of respiration, 
which includes the thoracic muscles.  Under that code, a 
noncompensable rating is assigned for slight muscle injury.  
A 10 percent rating is assigned if there is moderate 
impairment.  A 20 percent rating requires severe or 
moderately severe impairment.  See 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5321 (2007).  

The criteria for evaluating muscle disabilities generally 
contemplates injury involving a penetration or wound of the 
muscle.  See 38 C.F.R. § 4.56.  In this case, the original 
insult to the chest muscles did not involve a penetration of 
muscle, but rather a blunt trauma due to being struck in the 
torso by a helicopter rotor blade.  At the time of the 
injury, treatment providers found no internal injuries, no 
artery or nerve involvement.  

By analogy, however, the Board may still compare the current 
symptoms to criteria under Diagnostic Code 5321 in terms of 
whether the symptoms represent slight, moderate, or severe or 
moderately severe impairment.  In particular, these degrees 
of impairment are associated with varying degrees of cardinal 
signs and symptoms of muscle disability.  For VA purposes, 
the cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c) (2007).  

As explained earlier, and as it pertains in the present case 
of not involving a penetrating wound, a slight disability of 
muscles (warranting only a noncompensable rating) involves 
brief initial treatment, no evidence of fascial defect, 
atrophy, or impaired tonus; no impairment of function; and no 
cardinal signs or symptoms of muscle disability.  A moderate 
disability of muscles (warranting a 10 percent rating) 
involves evidence of inservice treatment, signs of moderate 
impaired muscle tonus; or a loss of power or lowered 
threshold of fatigue.  A moderately severe disability of 
muscles (warranting a 20 percent rating) involves 
hospitalization for a prolonged period; record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability; evidence of an inability to keep up with work 
requirements; loss of normal firm resistance of muscles; 
positive evidence of impairment on testing for strength and 
endurance.  38 C.F.R. §§ 4.56(d)(2); 4.73, Diagnostic Code 
5321 (2007).

The most recent VA examination in March 2007 contains no 
findings of any abnormality associated with the service-
connected chest muscle spasm residuals.  Some of the earlier 
medical evidence discussed above, however, do show some 
impairment due to the disability; including as shown in the 
April 2004 VA examination report.  That report shows that 
twisting the trunk caused the veteran to grimace; and the 
examiner diagnosed residual muscle strain and scarring of the 
chest wall.  Based on this and the other earlier records, and 
after giving the veteran the benefit of the doubt, the Board 
finds that overall, the veteran's chest muscle spasm 
residuals represent a moderate disability, thereby warranting 
a 10 percent rating under Diagnostic Code 5321.  

There is no evidence, however, so as to warrant a higher 
initial rating under that code.  The evidence does not show 
that the veteran's disability meets any of the criteria of a 
moderately severe disability of muscles as discussed above so 
as to warrant a 20 percent disability rating under 38 C.F.R. 
§ 4.73, Diagnostic Code 5321.  

In summary, based on the evidence of record, the Board finds 
that the veteran's chest muscle spasm residuals warrants a 10 
percent disability rating, but no more; as the preponderance 
of evidence is against an evaluation in excess of 10 percent 
for chest muscle spasm residuals. 38 C.F.R. § 4.7.
 
 


ORDER

Entitlement to service connection for a chronic right 
shoulder disorder to include acromial nonunion, 
acromioclavicular joint impingement syndrome, arthritis, and 
a partial thickness rotator cuff tear, is denied.  

Entitlement to a compensable disability rating for right low 
back, right buttock, right thigh, and left thigh shell 
fragment wound residuals, is denied.

A 10 percent rating, and no more, is granted for chest muscle 
spasm residuals, subject to the controlling regulations 
governing the payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


